Title: From James Madison to Albert Gallatin, 24 February 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, Feby. 24th. 1807.

I request you to be pleased to issue a warrant on the appropriations for Barbary Intercourse, for two thousand dollars, in favor of Nicholas Whelan, the holder of the enclosed bill of Exchange, drawn on the 20th. of Feby. 1806, in favor of Richard W. Meade, by James Simpson, Consul at Tripoli, who is to be charged, and held accountable for the same.  I am &c.

James Madison.

